Third District Court of Appeal
                               State of Florida

                         Opinion filed September 3, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2099
                         Lower Tribunal No. 11-26313
                             ________________


                    R.J. Reynolds Tobacco Company,
                           Appellant/Cross-Appellee,

                                        vs.

 Virginia Williams, individually and as Personal Representative for
            the Estate of Milton T. Williams, deceased,
                           Appellee/Cross-Appellant.

      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Carlton Fields Jorden Burt, Benjamine Reid, Olga M. Vieira and Alina
Alonso Rodriguez; Jones Day, Gregory G. Katsas and Charles R. Morse,
(Washington, DC), for appellant/cross-appellee.

     The Ferraro Law Firm and Allan B. Kaiser; The Mills Firm, Courtney
Brewer and John S. Mills, for appellee/cross-appellant.

Before WELLS, EMAS and FERNANDEZ, JJ.

     WELLS, Judge.
        In this Engle1 progeny case, R.J. Reynolds Tobacco Company appeals from

a jury verdict entered in favor of the plaintiff below, Virginia Williams,

individually and as personal representative for the estate of Milton T. Williams.

Finding no reversible error, we affirm the verdict and the judgment entered

thereon.

        We find no merit in Ms. Williams’ cross-appeal of the trial court’s denial of

her motion to assert a claim for punitive damages on her intentional tort claims,

and like our sister court in Soffer v. R.J. Reynolds Tobacco Co., 106 So. 3d 456

(Fla. 1st DCA 2012), review granted, 139 So. 3d 887 (Fla. 2014), we find no basis

to support a claim for such damages on her remaining non-intentional tort

(negligence and strict liability) claims.




1   Engle v. Liggett Group, Inc., 945 So. 2d 1246 (Fla. 2006)

                                            2